



COURT OF APPEAL FOR ONTARIO

CITATION: Yormak v. Arvai, 2017 ONCA 550

DATE: 20170629

DOCKET: C63090

Watt, Benotto and Roberts JJ.A.

BETWEEN

Steven R. Yormak

Appellant/ Plaintiff

and

Karl Arvai and Karl Arvai Professional
    Corporation

Respondents/Defendants

Stephen R. Yormak, appearing in person

Louis J. Crowley, for the respondents

Heard and released orally: June 26, 2017

On appeal from the order of Justice J. Paul Howard of the
    Superior Court of Justice, dated November 14, 2016.

REASONS FOR DECISION

[1]

The appellant seeks payment of a 15 percent referral fee in relation to
    a judgment that the respondent obtained for a client in a personal injury file that
    the appellant had referred to the respondent.

[2]

The appellant submits that the motion judge erred in granting summary
    judgment to the respondent and in dismissing the appellants action. He argues
    that the respondent breached his contractual obligations of good faith in
    failing to obtain the clients consent to payment of the referral fee at the
    time of the respondents retainer.

[3]

We disagree.

[4]

We find no error in the motion judges decision. As the motion judge
    found, the appellant and the respondent are practising lawyers in good standing
    who are subject to the
Rules of Professional Conduct
of the Law
    Society of Upper Canada. As such, their referral fee arrangement had to comply
    with what was then r. 2.08(7) of
the Rules
.
    Rule 2.08(7) provided that a referral fee may only be paid by one lawyer to
    another if:

(a)  The fee is reasonable and
    does not increase the total amount of the fee charged to the client; and

(b)  The client is informed
    and consents.

[5]

The motion judge found, correctly in our view, that the appellants
    requested referral fee did not comply with any of the requirements of r.
    2.08(7). In particular, when informed of the proposed referral fee, the client
    did not consent to the amount claimed by the appellant, finding it to be
    unreasonable. The client would only consent to the payment of a lesser amount,
    which was paid to the appellant by the respondent, and which the motion judge
    found was reasonable in the circumstances of this case.

[6]

The appellant submits that the issue of reasonableness of the amount
    of his claim and the amount paid requires a trial. We agree with the motion
    judge that there is no genuine issue requiring a trial with respect to the
    quantum of the referral fee.

[7]

Accordingly the appeal is dismissed.

[8]

Costs to the respondent are payable by the appellant in the amount of
    $9,000, inclusive of all disbursements and applicable taxes.

David
    Watt J.A.

M.L.
    Benotto J.A.

L.B.
    Roberts J.A.


